ORDER
PER CURIAM.
Lester Minner (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant argues his trial counsel was ineffective for failing to offer an instruction on the lesser-included offense of assault in the second degree.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).